709 So. 2d 642 (1998)
Maxine L. FONTAINE, Appellant,
v.
HILLSBOROUGH COUNTY SCHOOL BOARD and Florida Unemployment Appeals Commission, Appellees.
No. 97-03757.
District Court of Appeal of Florida, Second District.
April 24, 1998.
*643 Arnold B. Corsmeier of Thompson, Sizemore & Gonzalez, Tampa, for Appellee School Board.
No appearance for Appellee UAC.
BLUE, Acting Chief Judge.
Maxine L. Fontaine appeals the Unemployment Appeals Commission's order affirming the appeals referee's decision that she was not eligible for unemployment compensation benefits because she was discharged for "misconduct connected with work." Fontaine was discharged when her temporary teaching certificate expired and she had not obtained her professional teaching certificate in a timely manner. The facts in this case cannot be significantly distinguished from those in Gulf County School Board v. Washington, 567 So. 2d 420 (Fla. 1990). Therefore, based on Washington, we conclude the School Board's discharge of Fontaine was not a result of her misconduct as defined by section 443.036(26), Florida Statutes (1995).
Accordingly, we reverse and remand with directions to award Fontaine unemployment compensation benefits.
FULMER and NORTHCUTT, JJ., concur.